1    STEPHEN P. BLAKE (SBN 260069)
     SIMPSON THACHER & BARTLETT LLP
2    2475 Hanover Street
     Palo Alto, California 94304
3    Telephone: (650) 251-5000
4    Facsimile: (650) 251-5002
     Email:      sblake@stblaw.com
5
     Attorneys for Defendants Lewis Chew, Fred J.
6    Fowler, Richard C. Kelly, Roger H. Kimmel,
     Richard A. Meserve, Eric D. Mullins, Forrest
7    E. Miller, Rosendo G. Parra, Barbara L. Rambo,
8    Maryellen C. Herringer, Jeh C. Johnson, Barry
     Lawson Williams, and Anne Shen Smith
9
     [Additional counsel in signature block]
10
                                UNITED STATES DISTRICT COURT
11
                             NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN JOSE DIVISION
13
      WILLIAMS, derivatively on behalf of PG&E   Case No. 5:18-cv-07128-EJD
14    CORP. and PACIFIC GAS AND ELECTRIC
      COMPANY,                                   STIPULATION AND
15                               Plaintiff,      [PROPOSED] ORDER
16                                          v.   SUBSTITUTING THE PG&E
      ANTHONY F. EARLEY, JR., JASON P.           FIRE VICTIM TRUST AS
17    WELLS, GEISHA J. WILLIAMS, PATRICK         PLAINTIFF
      M. HOGAN, JULIE M. KANE, DINYAR B.
18                                               CURRENT CMC DATE: JAN. 21, 2021
      MISTRY, DAVID S. THOMASON, LEWIS
      CHEW, FRED J. FOWLER, MARYELLEN
19
      C. HERRINGER, JEH C.JOHNSON,
20    RICHARD C. KELLY, ROGER H. KIMMEL,
      RICHARD A. MESERVE, FORREST E.
21    MILLER, ERIC D. MULLINS, ROSENDO G.
      PARRA, BARBARA L. RAMBO, ANNE
22    SHEN SMITH, NICKOLAS
      STAVROPOULOS, AND BARRY LAWSON
23
      WILLIAMS,
24                               Defendants,
                                            and
25    PG&E CORPORATION and PACIFIC GAS
      AND ELECTRIC COMPANY,
26                            Nominal Defendant.
27

28
     STIPULATION AND [PROPOSED] ORDER SUBSTITUTING PLAINTIFF     Case No. 18-cv-07128-EJD
1               WHEREAS, on December 21, 2018, Plaintiff Ron Williams (“Plaintiff”) filed the

2        present shareholder derivative complaint on behalf of Nominal Defendants PG&E

3        Corporation and Pacific Gas and Electric Company (“PG&E”) against the Individual

4        Defendants;1

5             WHEREAS, on January 29, 2019, PG&E commenced a voluntary Chapter 11 proceeding

6    (the “Chapter 11 Cases”) in the United States Bankruptcy Court for the Northern District of

7    California (the “Bankruptcy Court”);

8             WHEREAS, on February 1, 2019, PG&E filed a Notice of Suggestion of Pendency of
9    Bankruptcy, informing the Court of the Chapter 11 Cases and advising that the above-captioned

10   matter had been automatically stayed pursuant to Section 362(a) of the Bankruptcy Code (the

11   “Automatic Stay”);

12            WHEREAS, in light of the Automatic Stay, the parties previously stipulated to continue

13   the Case Management Conference (“CMC”) several times, and a CMC is currently set for January

14   21, 2021;

15            WHEREAS, on June 20, 2020, the Bankruptcy Court entered an order [Dkt. No. 8053]

16   (the “Confirmation Order”) confirming the Debtors’ and Shareholder Proponents’ Joint Chapter

17   11 Plan of Reorganization Dated June 19, 2020 [Dkt. No. 8048] (as it may be amended, modified,

18   or supplemented and together with any exhibits or schedules thereto, the “Plan”);

19            WHEREAS, the Effective Date for the Plan was July 1, 2020;2

20            WHEREAS, pursuant to the Plan and the Confirmation Order, as of the Effective Date,

21   certain of the claims against PG&E’s former officers and directors were assigned to the PG&E

22   Fire Victim Trust, as set forth in the Confirmation Order and Plan (such assigned claims, the

23   “Assigned D&O Rights and Causes of Action”);

24
     1
      The “Individual Defendants” named in the complaint include: Anthony F. Earley, Jr., Jason P.
25
     Wells, Geisha J. Williams, Patrick M. Hogan, Julie M. Kane, Dinyar B. Mistry, David S.
26   Thomason, Lewis Chew, Fred J. Fowler, Maryellen C. Herringer, Jeh C. Johnson, Richard C.
     Kelly, Roger H. Kimmel, Richard A. Meserve, Forrest E. Miller, Eric D. Mullins, Rosendo G.
27   Parra, Barbara L. Rambo, Anne Shen Smith, Nickolas Stavropoulos, and Barry Lawson Williams.
     2
28       Terms not otherwise defined herein shall have the meaning ascribed to them in the Plan.
     STIPULATION AND [PROPOSED] ORDER SUBSTITUTING PLAINTIFF                   Case No. 18-cv-07128-EJD
                                                  1
1            WHEREAS, Justice John Trotter (Ret.) has been appointed as the Trustee of the PG&E

2    Fire Victim Trust, with full authority to pursue the Assigned D&O Rights and Causes of Action

3    on behalf of the PG&E Fire Victim Trust consistent with the terms of the PG&E Fire Victim Trust

4    Documents and the Plan and Confirmation Order, and has retained Cotchett, Pitre & McCarthy,

5    LLP; Bottini & Bottini, Inc.; Walkup, Melodia, Kelly & Schoenberger; Dreyer, Babich, Buccola,

6    Wood, Campora LLP; and Corey, Luzaich, de Ghetaldi & Riddle LLP to represent the Fire Victim

7    Trust with respect to certain of the claims in this case and related cases against the former officers

8    and directors;
9            WHEREAS the Ron Williams has agreed that it is appropriate to substitute the Trust for

10   him as Plaintiff in this case;

11           WHEREAS the Individual Defendants consent to the substitution agreed between Ron

12   Williams and the Trust, provided that such substitution is without prejudice to their positions and

13   defenses vis-à-vis Plaintiff, the Trust and/or PG&E in the case and any other putative derivative

14   cases currently pending or filed in the future, and including, but not limited to, challenges to the

15   propriety and sufficiency of the complaint and/or any future amended or consolidated complaints,

16   the standing of Plaintiff or the Trust to have asserted or in the future assert any claims, and the

17   timeliness of any claims that have been asserted or will be asserted in the future, all of which are

18   expressly reserved and preserved;

19           NOW, THEREFORE, the parties stipulate and respectfully request that the Court enter

20   the [proposed] order providing as follows:

21           1.   John Trotter, Trustee of the PG&E Fire Victim Trust shall be substituted as the

22                Plaintiff in this case, and his undersigned counsel is substituted as counsel for

23                Plaintiff, such substitution being without prejudice to the parties’ respective positions

24                and defenses in the case, all of which are expressly reserved and preserved; and

25           2.   Directing the clerk to change the caption of the case to be John Trotter, Trustee of

26                the PG&E Fire Victim Trust, Plaintiff v. Earley et al., Case No. 5:18-cv-04698-EJD.

27

28
     STIPULATION AND [PROPOSED] ORDER SUBSTITUTING PLAINTIFF                      Case No. 18-cv-07128-EJD
                                                   2
1           IT IS SO STIPULATED.

2     Dated: January 7, 2021               SIMPSON THACHER & BARTLETT LLP
3                                          By:    /s/ Stephen P. Blake
4                                          STEPHEN P. BLAKE (SBN 260069)
                                           2475 Hanover Street
5                                          Palo Alto, California 94304
                                           Telephone: (650) 251-5000
6                                          Facsimile: (650) 251-5002
                                           Email:       sblake@stblaw.com
7

8                                          PAUL C. CURNIN (pro hac vice)
                                           NICHOLAS GOLDIN (pro hac vice forthcoming)
9                                          SARA RICCIARDI (pro hac vice forthcoming)
                                           425 Lexington Avenue
10                                         New York, NY 10017
                                           Telephone: (212) 455-2000
11
                                           Facsimile: (212) 455-2502
12                                         Email: pcurnin@stblaw.com
                                           Email: ngoldin@stblaw.com
13                                         Email: sricciardi@stblaw.com
14                                         Attorneys for Defendants Lewis Chew, Fred
                                           J. Fowler, Richard C. Kelly, Roger H.
15
                                           Kimmel, Richard A. Meserve, Eric D.
16                                         Mullins, Forrest E. Miller, Rosendo G.
                                           Parra, Barbara L. Rambo, Maryellen C.
17                                         Herringer, Jeh C. Johnson, Barry Lawson
                                           Williams, and Anne Shen Smith
18

19   Dated: January 7, 2021                LATHAM & WATKINS LLP
20
                                           By:    /s/ Michael J. Reiss
21                                         MICHAEL J. REISS (SBN 275021
                                           355 South Grand Avenue, Suite 100
22                                         Los Angeles, CA 90071
                                           Telephone: (213) 485-1234
23                                         Facsimile: (213) 891-8763
                                           Email: michael.reiss@lw.com
24

25                                         LATHAM & WATKINS LLP
                                           JAMES E. BRANDT (pro hac vice forthcoming)
26                                         885 Third Avenue
                                           New York, NY 10022
27                                         Telephone: (212) 906-1200
28                                         Facsimile: (212) 751-4864

     STIPULATION AND [PROPOSED] ORDER SUBSTITUTING PLAINTIFF         Case No. 18-cv-07128-EJD
                                          3
                                           Email: james.brandt@lw.com
1

2                                          Attorneys for Nominal Defendant PG&E and
                                           Pacific Gas and Electric Company
3
      Dated: January 7, 2021               MCDERMOTT WILL & EMERY LLP
4
                                           By:  /s/ Jason D. Strabo
5
                                           JASON D. STRABO (SBN 246426)
6
                                           GREGORY R. JONES (SBN 229858)
7                                          2049 Century Park East, 38th Floor
                                           Los Angeles, California 90067
8                                          Telephone: (310) 277-4110
                                           Facsimile: (310) 277-4730
9
                                           Email: gjones@mwe.com
10                                         Email: jstrabo@mwe.com

11                                         STEVE SCHOLES (pro hac vice forthcoming)
                                           444 West Lake Street
12                                         Chicago, IL 60606-0029
                                           Email: sscholes@mwe.com
13

14                                         Attorneys for Defendants Geisha J. Williams,
                                           Jason P. Wells, Anthony F. Earley, Jr., Julie M.
15                                         Kane, Nickolas Stavropoulos, Dinyar B. Mistry,
                                           David S. Thomason, and Patrick M. Hogan
16
     DATED: January 7, 2021                THE BROWN LAW FIRM, P.C.
17
                                           By:  /s/ Robert Charles Moest
18                                         ROBERT CHARLES MOEST (SBN 62166)
19                                         2530 Wilshire Blvd., Second Floor
                                           Santa Monica, CA 90403
20                                         Telephone: (310) 915-6628
                                           Facsimile: (310) 915-9897
21                                         Email: rmoest@aol.com
22                                         LESLIE R. STERN (pro hac vice forthcoming)
                                           NATHANIEL L. ORENSTEIN (pro hac vice
23                                         forthcoming)
24                                         THE BROWN LAW FIRM, P.C.
                                           TIMOTHY W. BROWN (pro hac vice
25                                         forthcoming)
                                           240 Townsend Square
26                                         Oyster Bay, NY 11771
                                           Telephone: (516) 922-5427
27                                         Facsimile: (516) 344-6204
                                           Email: tbrown@thebrownlawfirm.net
28
     STIPULATION AND [PROPOSED] ORDER SUBSTITUTING PLAINTIFF           Case No. 18-cv-07128-EJD
                                          4
1                                         Attorneys for Plaintiff Ron Williams
2     Dated: January 7, 2021               BOTTINI & BOTTINI, INC.
                                           FRANCIS A. BOTTINI, JR. (SBN 175783)
3
                                           ALBERT Y. CHANG (SBN 296065)
4                                          YURY A. KOLESNIKOV (SBN 271173)

5
                                           By:     /s/ Francis A. Bottini, Jr.
6                                          FRANCIS A. BOTTINI, JR.
7                                          7817 Ivanhoe Avenue, Suite 102
                                           La Jolla, California 92037
8                                          Telephone:      (858) 914-2001
                                           Facsimile:     (858) 914-2002
9                                          E-mail:         fbottini@bottinilaw.com
                                           E-mail:         achang@bottinilaw.com
10                                         E-mail:         ykolesnikov@bottinilaw.com
11
                                           COTCHETT, PITRE & MCCARTHY, LLP
12                                         Frank M. Pitre (SBN 100077)
                                           Mark C. Molumphy (SBN 168009)
13                                         San Francisco Airport Office Center
                                           840 Malcolm Road, Suite 200
14                                         Burlingame, California 94010
15                                         Telephone: (650) 697-6000
                                           Facsimile: (650) 697-0577
16
                                           WALKUP, MELODIA, KELLY &
17                                         SCHOENBERGER
                                           Khaldoun A. Baghdadi (SBN 190111)
18
                                           Michael A. Kelly (SBN 71460)
19                                         650 California Street
                                           San Francisco, CA 94108
20                                         Telephone: (415) 889-2919
                                           Facsimile: (415) 391-6965
21                                         E-mail:    kbaghdadi@WalkupLawOffice.com
                                           E-mail:    mkelly@WalkupLawOffice.com
22

23                                         DREYER, BABICH, BUCCOLA, WOOD,
                                           CAMPORA LLP
24                                         Steven M. Campora (SBN 110909)
                                           20 Bicentennial Circle
25                                         Sacramento, CA 95826
                                           Telephone: (916) 379-3500
26
                                           Facsimile: (916) 379-3599
27                                         E-mail:    scampora@dbbwc.com

28
     STIPULATION AND [PROPOSED] ORDER SUBSTITUTING PLAINTIFF           Case No. 18-cv-07128-EJD
                                          5
                                                    COREY, LUZAICH, DE GHETALDI &
1                                                   RIDDLE LLP
2                                                   Dario de Ghetaldi (SBN 126782)
                                                    Amanda L. Riddle (SBN 215221)
3                                                   700 El Camino Real
                                                    Millbrae, CA 94030
4                                                   Telephone: (650) 871-5666
                                                    Facsimile: (650) 871-4144
5
                                                    E-mail:    alr@coreylaw.com
6                                                   E-mail     def@coreylaw.com

7                                                   Attorneys for Plaintiff John Trotter, Trustee of the
                                                    PG&E Fire Victim Trust
8
9
                                                *       *     *
10

11   Pursuant to stipulation of the parties,

12   IT IS SO ORDERED

13

14                                             EDWARD J. DAVILA
                                               UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER SUBSTITUTING PLAINTIFF                     Case No. 18-cv-07128-EJD
                                                    6
1                                      ATTESTATION CLAUSE

2    I, Stephen P. Blake, am the ECF User whose identification and password are being used to file

3    this Stipulation and [Proposed] Order Substituting the Fire Victim Trust as Plaintiff. I hereby

4    attest that the above-signed counsel have concurred in this filing. I declare under penalty of

5    perjury under the laws of the United States of America that the foregoing is true and correct.

6    Executed this 7th day of January, 2021 at San Francisco, California.

7
                                                          SIMPSON THACHER & BARTLETT LLP
8
9                                                         By: /s/ Stephen Blake
                                                          Stephen P. Blake
10
                                                          Attorneys for Defendants Lewis Chew, Fred
11                                                        J. Fowler, Richard C. Kelly, Roger H.
                                                          Kimmel, Richard A. Meserve, Eric D.
12
                                                          Mullins, Forrest E. Miller, Rosendo G.
13                                                        Parra, Barbara L. Rambo, Maryellen C.
                                                          Herringer, Jeh C. Johnson, Barry Lawson
14                                                        Williams, and Anne Shen Smith

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER SUBSTITUTING PLAINTIFF                    Case No. 18-cv-07128-EJD
                                                  7
